In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (JP 2007-182335).
Regarding claim 1, Abe discloses (Fig. 1e; para. 0008 – 0022) a bonded body 1-5 (the constituent layers 1-5 are bonded to one another by virtue of being deposited/grown in a layer stack) for an optical modulator (para. 0010), the bonded body 1-5 comprising: 
a supporting substrate 1-4; and
an optical waveguide material 5 provided on the supporting substrate 1-4 and comprising a material selected from the group consisting of lithium niobate, lithium tantalate and lithium niobate-lithium tantalite (para. 0002 and 0010); 
wherein the supporting substrate 1-4 comprises magnesium oxide (in layer 4; para. 0022).
Abe teaches that “… the single crystal thin film obtained by the present invention can be suitably used for manufacturing various optical devices such as an FM modulator and an optical waveguide” (para. 0010, emphasis added) and, therefore, at the very least renders obvious a final product that comprises an optical waveguide formed in the optical waveguide material 5.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Marandi et al (US 2020/0285131 A1) in view Iwamoto et al (US 2021/0226603 A1).
Regarding claims 1 and 2, Marandi discloses (Figs. 2B; para. 0069 - 0072) a bonded body (“... a ridge waveguide patterned in a lithium niobate thin-film bonded to a silicon oxide substrate” at para. 0072) that can be used for making an optical modulator (which can be an acousto-optic modulator and is shown in Figs. 5A and 5B; para. 0084 – 0086), the bonded body comprising: 
a supporting substrate (the bottommost “Thick insulating substrate” in Fig. 2B);
an optical waveguide material (the topmost “thin film of nonlinear material”) provided on the supporting substrate and comprising a material selected from the group consisting of at least lithium niobate and lithium tantalite (para. 0070); and 
an optical waveguide in the optical waveguide material (a ridge-shaped waveguide shown in Figs. 4 and 5A and identified as 604a in Fig. 6; “FIG. 4 shows the electric field intensity of the fundamental transverse-electric (TE) guided mode for a ridge waveguide patterned in a lithium niobate thin-film bonded to a silicon oxide substrate” at para. 0072; also para. 0036, 0037, and 0090).
Marandi cites, by way of example but not limitation, that “For the substrate and buffer layers, bulk insulating materials with low optical loss can be used. Some examples are silicon oxide (SiO2), sapphire (Al2O3), and silicon carbide (SiC)” (para. 0070). While Marandi does not provide examples for other suitable/workable material choices, they are known in the art. For example, Iwamoto discloses (Fig. 1A; para. 0045 – 0049) a bonded body 1 for an optical modulator (acousto-optic modulator (Abstract), which is the same modulator type as that considered by Marandi (para. 0086)), the bonded body comprising: 
a supporting substrate 2-4; 
a material 5 provided on the supporting substrate 2-4 and comprising a material selected from the group consisting of lithium niobate and lithium tantalite (para. 0049; which is the same group of electro-optic/piezoelectric materials as those in Marandi),
2O3), and silicon carbide (SiC) (i.e., the same material choices as those exemplified by Marandi) and/or a material selected from the group consisting of magnesium oxide and a magnesium-silicon composite oxide, the magnesium-silicon composite oxide comprising steatite or forsterite (“… a material of the support substrate 2 is not particularly limited, and a piezoelectric material such as, for example, aluminum oxide, diamond, sapphire, … silicon carbide, … steatite, and forsterite” at para. 0045; “… various materials such as, for example, aluminum oxide, silicon carbide, … sapphire, … steatite, forsterite, …, or the like can be used” at para. 0046). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the supporting substrate for an acousto-optic modulator, as taught by Marandi, can comprise a material selected from the group consisting of magnesium oxide and a magnesium-silicon composite oxide, as a matter of suitable/workable material choices that are expressly stated/cited by Iwamoto for an acousto-optic modulator. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, a magnesium-silicon composite oxide, such as steatite or forsterite) on the basis of its suitability for the intended use (in this case, as a supporting substrate for an electro-optic/piezoelectric material layer of an acousto-optic modulator) as a matter of obvious design choice (see In re Leshin, 125 USPQ 416).
In light of the foregoing analysis, the Marandi – Iwamoto combination teaches expressly or renders obvious all of the recited limitations.
Regarding claims 6 and 7, the teachings of Marandi and Iwamoto combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claims 1 and 2.
Regarding claims 3, 4, and 8, the Marandi – Iwamoto combination considers that the bonded body further comprises a bonding layer (“Buffer layer” in Fig. 2B of Marandi) between the (underlying) supporting substrate and the (overlaying) optical waveguide material, the bonding layer comprises an oxide film, such as silicon oxide or aluminum oxide (para. 0070 of Marandi).  
Regarding claim 5, the Marandi – Iwamoto combination considers/contemplates an optical modulator (for electro-optic tuning, and/or thermo-optic tuning, or and/or acousto-optic modulation; para. 0083 – 0086) comprising: 
the contemplated bonded body (as detailed above for claim 1); and 
an electrode (shown in Figs. 5A, 5B, and identified as 608 in Fig. 6 of Marandi; para. 0084 – 0086) provided on the optical waveguide material and modulating a light propagating in the (ridge-shaped) optical waveguide.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Marandi in view Iwamoto, and further in view of Tai et al (US 2014/0210317 A1).
Regarding claims 9 and 10, the Marandi – Iwamoto combination considers that the bonded body further comprises a bonding layer (“Buffer layer” in Fig. 2B of Marandi) between the (underlying) supporting substrate and the (overlaying) optical waveguide material, wherein the bonding layer comprises an oxide film, such as silicon oxide or aluminum oxide (para. 0070 of Marandi).  While the Marandi – Iwamoto combination does not detail how the bonded body can be formed/bonded, Tai discloses (Figs. 1 and 7; para. 0004, 0011 – 0013, 0019 – 0026, 0043, and 0044) a bonded body that can be used for making an acousto-optic modulator (para. 0004; which is the same modulator type as that in Marandi and Iwamoto) and comprises a supporting 
forming a first film (first layer) on the piezoelectric material; 
forming a second film (third layer) on the supporting substrate; and 
directly bonding the first film and the second film, 
wherein the above steps further include the steps of:
irradiating a neutralized atomic beam on a surface of the first film to provide a first activated surface; and 
irradiating a neutralized atomic beam on a surface of the second film to provide a second activated surface, 
wherein the first activated surface and the second activated surface are directly bonded with each other. 
Indeed, Tai teaches that the disclosed method comprises the steps of:
“[0019] A method for manufacturing a composite substrate according to the present invention includes the steps of: 
 [0020] (a) preparing a piezoelectric substrate that is a single-crystal substrate composed of lithium tantalate or lithium niobate and a support substrate that is a single-crystal silicon substrate; 
[0021] (b) irradiating a joining surface of the piezoelectric substrate and a joining surface of the support substrate with a neutral argon atom beam in a vacuum; 
[0022] (c) cooling the piezoelectric substrate and the support substrate; 
[0023] (d) joining together the piezoelectric substrate and the support substrate by bringing into contact the joining surfaces of the two substrates irradiated with the beam and pressing the two substrates together; and 
o C”. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the bonded body of the Marandi – Iwamoto combination can be formed by a method of direct bonding, as a suitable/workable manufacturing method that is expressly taught by Tai and allows for manufacturing in a facilitated/simplified manner (“According to this method for manufacturing a composite substrate, the composite substrate according to the present invention described above can be relatively easily manufactured” at para. 0025 of Tai). 

Allowable Subject Matter
While the present form of claims does not define any allowable subject matter, the Examiner notes that Table 2 of the instant specification shows that the optical bandwidth of Inventive Examples 2 and 3 (supporting substrates formed of steatite and forsterite) was appreciably higher than that of the other samples in Table 2. While the applied prior art of record considers the use of steatite and forsterite as suitable/workable material choices for the supporting substrate, the prior art of record does not recognize that the optical modulator using a supporting substrates formed of steatite and/or forsterite can be configured for an improved/broadened optical bandwidth. However, such distinction/effect is not recited by the present form of claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,408,566

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896